334 S.W.3d 80 (2009)
2009 Ark. 415
In re John David HARRIS Surrender of Law License, Arkansas Bar No. 89151.
No. 09-946.
Supreme Court of Arkansas.
September 17, 2009.
PER CURIAM.
On recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the surrender, in lieu of disbarment proceedings that would result from his adjudication of guilt to felony offenses in federal court on July 31, 2009, of the law license of John David Harris of Little Rock, to practice law based on a license from the State of Arkansas. The name of John David Harris shall be removed from the registry of attorneys licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.